                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

WILLIAM NELSON ANTOINE                            §

VS.                                               §                CIVIL ACTION NO. 1:18cv434

DIRECTOR, TDCJ-CID                                §

                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

       Petitioner William Nelson Antoine, an inmate confined at the Clements Unit of the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                            Factual Background and Prior Proceedings

       On February 4, 2014, following a plea of nolo contendere before the 253rd Judicial District

Court of Liberty County, Texas, petitioner was convicted of aggravated assault - enhanced and was

sentenced to a term of fifteen years’ imprisonment. Petitioner did not appeal his conviction and

sentence.

       Petitioner filed a state application for writ of habeas corpus on July 30, 2018. A review of

the website for the Texas Court of Criminal Appeals reveals that petitioner’s state application for

writ of habeas corpus was dismissed by the Texas Court of Criminal Appeals without written order

for non-compliance with the Texas Rules of Appellate Procedure on August 30, 2018. See

http://www.search.txcourts.gov/Case.aspx?cn=WR-88,750-01&coa=coscca.

                                            The Petition

       Petitioner brings this petition for writ of habeas corpus asserting the following grounds for

review: (1) he was denied the effective assistance of trial counsel; (2) the Court of Criminal Appeals
erred in dismissing his application for writ of habeas corpus; (3) he was denied due process; and (4)

he was denied equal protection of the law.

                                                        Analysis

        The Antiterrorism and Effective Death Penalty Act (“AEDPA”), which became effective on

April 24, 1996, amended 28 U.S.C. § 2244 by imposing a one-year statute of limitations for the filing

of a habeas corpus petition seeking relief from a state court conviction. 28 U.S.C. § 2244(d)(1), as

amended, provides in pertinent part the following:

        A 1-year period of limitation shall apply to an application for a writ of habeas corpus
        by a person in custody pursuant to the judgment of a State court. The limitation
        period shall run from the latest of--
               (A) the date on which the judgment of conviction became final by the
        conclusion of direct review or the expiration of the time for seeking such review;

                (B) the date on which the impediment to filing an application created by State
        action in violation of the Constitution or laws of the United States is removed, if the
        applicant was prevented from filing by such State action;

                (C) the date on which the constitutional right asserted was initially recognized
        by the Supreme Court, if that right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims presented
        could have been discovered through the exercise of due diligence.

        Furthermore, “[t]he time during which a properly filed application for State post-conviction

or other collateral review with respect to the pertinent judgment or claim is pending shall not be

counted toward any period of limitation under this subsection.” 28 U.S.C. § 2244(d)(2).

        Petitioner was convicted on February 4, 2014. Petitioner did not appeal his conviction or

sentence. Therefore, petitioner’s conviction became final on March 6, 2014.1 Accordingly,

petitioner’s federal petition was due on or before March 6, 2015, absent any tolling.

        Petitioner filed his first application for writ of habeas corpus in state court on July 30, 2018.

However, a state application for writ of habeas corpus which is filed after the federal limitations


        1
             If no appeal is filed, a conviction becomes final 30 days after the trial court imposes the sentence or the
  sentence is suspended in open court. TEX. R. APP. P. 26.2(a)(1).

                                                             2
period has expired does not revive any portion of the fully-expired limitations period. See Villegas

v. Johnson, 184 F.3d 467, 472 (5th Cir. 1999). As petitioner’s first state application for writ of

habeas corpus was not filed until after the expiration of the one-year limitations period, the petition

did not serve to toll the limitations period.

         Petitioner filed the above-styled federal petition for writ of habeas corpus on September 5,

2018. However, the applicable statute of limitation expired more than three years earlier. As a

result, the petition for writ of habeas corpus is barred by the applicable period of limitations and

should be dismissed.2

         The petition is absent any allegations that exceptional circumstances existed such as to
potentially warrant the application of equitable tolling for such a lengthy delay as in this petition.

As a result, the petition for writ of habeas corpus is barred by the applicable period of limitations and

should be dismissed.

         Additionally, petitioner failed to properly exhaust state habeas remedies. A review of

petitioner’s memorandum of law in support of his petition reveals that the Texas Court of Criminal

Appeals dismissed his application for writ of habeas corpus for non-compliance with the rules.

Further, the affidavits petitioner attempts to present in support of this petition were dated after his

state application for writ of habeas corpus was dismissed; thus, they could not have been reviewed

by the Court of Criminal Appeals.

                                                   Recommendation

         The above-styled petition for writ of habeas corpus should be dismissed as barred by

limitations and for failing to exhaust state habeas remedies.




        2
          The Court notes the petition is absent any allegations that exceptional circumstances existed such as to potentially
warrant the application of equitable tolling.

                                                              3
                                            Objections

       Within fourteen days after being served with a copy of the magistrate judge’s report, any

party may serve and file written objections to the findings of facts, conclusions of law and
.
recommendations of the magistrate judge. 28 U.S.C. § 636 (b)(1)(C).

       Failure to file written objections to the proposed findings of facts, conclusions of law and

recommendations contained within this report within fourteen days after service shall bar an

aggrieved party from de novo review by the district court of the proposed findings, conclusions and

recommendations and from appellate review of factual findings and legal conclusions accepted by

the district court except on grounds of plain error. Douglass v. United Services Automobile
Association, 79 F.3d 1415, 1417 (5th Cir. 1996) (en banc); 28 U.S.C. § 636(b)(1); FED. R. CIV. P.

72.


                  SIGNED this the 17th day of December, 2018.




                                                     ____________________________________
                                                     KEITH F. GIBLIN
                                                     UNITED STATES MAGISTRATE JUDGE




                                                4
